PER CURIAM.
We affirm in part and reverse in part. We agree with appellant that the trial court erred in allowing the appellee, midway through the trial, to amend its complaint to add a claim under an earlier lease not sued on in the complaint being tried. We reject the other asserted claims of error. We remand with directions that further proceedings be conducted to delete from the damages awarded any claim under the earlier lease. The trial court may, as it determines to be necessary, resolve this issue on the present record or conduct further appropriate proceedings to resolve the issue.
ANSTEAD, WALDEN and POLEN, JJ., concur.